Title: To George Washington from James Madison, 20 January 1788
From: Madison, James
To: Washington, George



Dear Sir
N. York Jany 20. 1788.

The Count de Moustier arrived here a few days ago as successor to the Chevr de la Luzerne. His passage has been so tedious that I am not sure that the despatches from Mr Jefferson make any considerable addition to former intelligence. I have not yet seen them, but am told that this is the case. In general it appears that the affairs of Holland are put into pacific train. The Prussian troops are to be withdrawn, and the event settled by negociations. But it is still possible that the war between the Russians & Turks may spread a general flame throughout Europe.
The intelligence from Massachusetts begins to be very ominous to the Constitution. The antifederal party is reinforced by the insurgents, and by the province of Mayne which apprehends greater obstacles to her scheme of a separate Government, from the new system than may be otherwise experienced. And according

to the prospect at the date of the latest letters, there was very great reason to fear that the voice of that State would be in the negative. The operation of such an event on this State may easily be foreseen. Its Legislature is now sitting and is much divided. A majority of the Assembly are said to be friendly to the merits of the Constitution. A majority of the Senators actually convened are opposed to a submission of it to the Convention. The arrival of the absent members will render the voice of that branch uncertain on the point of a Convention. The decision of Massachusetts either way will involve the result in this State. The minority in Penna is very restless under their defeat. If they can get an Assembly to their wish they will endeavor to undermine what has been done there. If backed by Massts they will probably be emboldened to make some more rash experiment. The information from Georgia continues to be favorable. The little we get from S. Carolina is of the same complexion.
If I am not misinformed as to the arrival of some members for Congress, a quorum is at length made up. With the most perfect esteem & attachment I remain Dear Sir Your obedt humble servant

Js Madison Jr

